DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cho et al. (US 2015/0332565).

Regarding claim 1,
Cho discloses (Fig. 3):
A control device (Fig. 3, all elements) comprising: control circuity (180) configured to act as a current pulse supply unit (180, ¶0112) operable to, in accordance with a touch operation (¶0089) of an operation device (212) supported so as to be elastically vibrated (¶0108), supply a main driving current pulse (Fig. 9b, desired vibration, large amplitude section) and a sub-driving current pulse (residual vibration control, to vibrate actuator less, ¶0134-¶0135), both of which are driving current pulses for driving the operation device in one direction in a vibrating direction thereof (¶0137), to a coil (Fig. 3, 311) of an electromagnetic actuator (155), the main driving current pulse being capable of starting an elastic vibration (Fig. 9b, desired vibration, large amplitude section), and the sub-driving current pulse being capable of adjusting attenuation period of the elastic vibration after the starting the elastic vibration (residual vibration control, to vibrate actuator less, ¶0134-¶0135).

Regarding claim 2,
Cho discloses (Fig. 3):
the current pulse supply unit (Fig. 3, 180) is configured to supply the sub-drive current pulse (residual vibration control signal, ¶0135) during the elastic vibration after turning off the main drive current pulse (¶0134-¶0135).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0332565) in view of Official Notice.

Regarding claim 3,
Cho discloses (Fig. 3):
the current pulse supply unit (fig. 3, 180) is configured to supply the sub-drive current pulse when the elastic vibration of the n-th period (n is a natural number) after turning off the main drive current pulse (supplies 1 period after, ¶0137), and a supplying timing of the sub-drive current pulse is in the range from T(n-1) to T(n-1)+1/2T after the main drive current pulse is turned off (period is half that of the total driving period, ¶0126),

They do not explicitly disclose:
where, in the elastic vibration, the mass of the movable part is m, the spring constant of an elastic support part configured to support the operation device so as to be elastically vibrated is Ks, and the vibration period is T=2πSQRT(m/Ks) .

However, Official notice teaches that 
where, in the elastic vibration, the mass of the movable part is m, the spring constant of an elastic support part configured to support the operation device so as to be elastically vibrated is Ks, and the vibration period is T=2πSQRT(m/Ks) (official notice, this is the period for a spring oscillation).

Regarding claim 3, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current supply device and controller form Cho that vibrates an actuator on a spring/elastic system (¶0108) and utilize the equation T=2mSQRT(m/Ks) to calculate the period of the movement of the motor and elastic member as the Period of a spring oscillation is well known in the Art and is of Official Notice.

Regarding claim 4,
Cho discloses (Fig. 3):
the current pulse supply unit (fig. 3, 180) is configured to supply the sub-drive current pulse when the elastic vibration of the n-th period (n is a natural number) after turning off the main drive current pulse (supplies 1 period after, ¶0137), and a supplying timing of the sub-drive current pulse is in the range from T(n-1) to T(n-1)+1/2T after the main drive current pulse is turned off (period is half that of the total driving period, ¶0126),

They do not explicitly disclose:
where, in the elastic vibration, the mass of the movable part is m, the spring constant of an elastic support part configured to support the operation device so as to be elastically vibrated is Ks, and the vibration period is T=2πSQRT(m/Ks) .

However, Official notice teaches that 
where, in the elastic vibration, the mass of the movable part is m, the spring constant of an elastic support part configured to support the operation device so as to be elastically vibrated is Ks, and the vibration period is T=2πSQRT(m/Ks) (official notice, this is the period for a spring oscillation).

Regarding claim 4, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the current supply device and controller form Cho that vibrates an actuator on a spring/elastic system (¶0108) and utilize the equation T=2mSQRT(m/Ks) to calculate the period of the movement of the motor and elastic member as the Period of a spring oscillation is well known in the Art and is of Official Notice.

Regarding claim 5,
Cho discloses (Fig. 6b):
a pulse width of the sub-drive current pulse is 1/2T or less (Fig. 6b, T=2.5ms is 1/2 period of 0.5ms, ¶0126).

Regarding claim 6,
Cho discloses (Fig. 6b):
a supply timing of the sub-drive current pulse is in the range from T(n-1) to T(n-1)+1/2T after a predetermined delay time has elapsed after the main drive current pulse is turned off (¶0126-¶0128).

Regarding claim 7,
Cho discloses (Fig. 3):
a supply timing of the sub-drive current pulse is in the range from T(n-1)+1/2T to T(n-1)+T after a predetermined delay time has elapsed after the main drive current pulse is turned off (¶0126-¶0128).

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.
Regarding applicant’s arguments pertaining to claims 1-2, and 3-7, applicant argues that Cho does not teach or disclose “the supply a main driving current pulse  and a sub-driving current pulse, both of which are driving current pulses for driving the operation device in one direction in a vibrating direction thereof” However, as shown in the rejection above, this is disclosed by Cho ¶0134-¶0135 about it being unidirectional and able to have multiple types of currents and sensing periods.  As such, examiner believes this to disclose the claimed elements of claim 1 and as such, examiner is maintaining the rejections of claims 1-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846